Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the individually controllable heating elements" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the step" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the group" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the control unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the opening of the mold" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the heating surface" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the associated heating element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the rough surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the control unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the mold" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the corresponding heated places" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the surface of the workpiece and the surface of the associated heating element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the group which changes its color" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over RODABAUGH (3,961,575-of prior art).
	Regarding claims 1-3, RODABAUGH discloses a method for marking a workpiece comprising:
	a device (10) comprising a surface directed towards the workpiece (11) (Fig.2), wherein a number of heating elements (23 inserted in each of the blocks 22) (Fig.3) for local heating of workpiece (Fig.2), wherein each of the heating elements comprises a solid material having a surface structure and a heating structure (Fig.1), wherein the device further comprises a controller (25-Fig.1) connected to the individually controllable heating elements (Fig.1), wherein the method comprises the step to energize the heating elements with predetermined heat depending on the desired color or design on the workpiece (C3:L5-10).  
	RODABAUGH is silent to the surface portion of the workpiece is altered by darkening, burning or foaming.  However, RODABAUGH discloses the color of the surface portion of the workpiece can be changed with differing amounts of heat from the heating elements.  Therefore, it would have been obvious to one of ordinary skill in the art that the workpiece of RODABAUGH can be darkened by controlling the amount of heat produced by the heating elements.

Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742